Taft, C. J.,
concurring. The Supreme Court of the United States has refused to apply some provisions of the *69Bill of Bights in the federal courts, such as the right to a jury trial, in so-called petty offenses, which it has defined “as those punishable by no more than six months in prison and a $500 fine.” Duncan v. Louisiana (1968), 391 U. S. 145, 161, 20 L. Ed. 2d 491, 88 S. Ct. 1444; Section 1, Title 18, U. S. Code. See also Cheff v. v. Schnackenberg (1966), 384 U. S. 373, 16 L. Ed. 2d 629, 86 S. Ct. 1523, and District of Columbia v. Clawans (1937), 300 U. S. 617, 81 L. Ed. 843, 57 S. Ct. 660. It is difficult to perceive why the requirements of Miranda should be imposed upon Ohio in this case, where the maximum penalty was a fine of $500 and imprisonment in the county jail or workhouse for six months (Section 4511.99[B], Revised Code).